DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 11, 2022 and July 22, 2019 include foreign language submissions.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement considered by the Examiner is limited to the content of the English language portions provided.
However, Applicant is reminded of the procedure outlined in MPEP 609.04(a)(III) and the duty under 37 CFR 1.56 regarding the remaining content that was not provided in a concise explanation of relevance or translated, and therefore was not considered by Examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: (1) a statistical analysis module configured to count the number of entry operations that have been performed by time so as to obtain historical operation statistics; and (2) a display control module configured to dynamically control display parameters of the touch display screen by time based on the historical operation statistics in claim 1 (enumeration and emphasis added).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The statistical analysis module and the display control module appear to include  software run by a processor/CPU (see at least paragraphs [0048] and [0059]-[0062] of the specification as filed) and are being treated as computer-implemented means-plus-function limitations.
The statistical analysis module and the display control module do not appear to include any corresponding structure (based on at least Fig. 3 and paragraphs [0048] and [0059]-[0062] of the specification as filed).  Even if it is assumed that a computer or CPU is inherent for implementing the “module,” there is no sufficient algorithm corresponding to the claimed functions.  In this instance, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function (see MPEP 2181 (II) (B)). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In the interest of compact prosecution, Examiner suggests usage of the term “circuit” or something similar.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claim recites, inter alia, “computer-readable storage medium”  After close inspection, the Examiner respectfully notes that the disclosure, as a whole, does not specifically identify what may be included as a computer-readable storage medium and what is not to be included as a computer-readable storage medium.
An Examiner is obliged to give claims their broadest reasonable interpretation consistent with the specification during examination.  The broadest reasonable interpretation of a claim drawn to a computer-readable storage medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal, per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.
Therefore, given the silence of the disclosure and the broadest reasonable interpretation, the computer-readable storage medium of the claim may include transitory propagating signals.  As a result, the claim pertains to non-statutory subject matter.
However, the Examiner respectfully submits a claim drawn to such a computer-readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  For additional information, please see the Patents’ Official Gazette notice published February 23, 2010 (1351 OG 212).   


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As discussed above, Examiner notes there does not appear to be any sufficient disclosure to support the means plus function recitation of specialized computer functions.  Per MPEP 2181(IV): 
"Merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness. See, e.g., Noah, 675 F.3d at 1317, 102 USPQ2d at 1419; Blackboard, 574 F.3d at 1384; Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239. It follows therefore that such a mere restatement of function in the specification without more description of the means that accomplish the function would also likely fail to provide adequate written description under section 112(a)  or pre-AIA  section 112, first paragraph" (emphasis added).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As discussed above, Examiner notes there does not appear to be any sufficient disclosure to support the means plus function recitation of "a statistical analysis module” or “a display control module."  Per MPEP 2181(II): 
"35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph states that a claim limitation expressed in means- (or step-) plus-function language “shall be construed to cover the corresponding structure…described in the specification and equivalents thereof.” “If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the 35 U.S.C. 112(b)  [or the second paragraph of pre-AIA  section 112 ].” In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc)" (emphasis added).


Claims 6 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “relatively high brightness” and “relatively low brightness” in claims 6 and 17 are relative terms which render the claims indefinite. The term “relatively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In the interest of compact prosecution, Examiner is interpreting the claim to read on any brightness levels for the remainder of this Office Action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saraswat et al. (USPN 2017/0369275) in view of (Finschi USPN 2008/0236956) and further in view of Varadarajan et al. (USPN 2018/0232036).
With respect to claim 1, Saraswat teaches an elevator call request device (Figs. 1-5), comprising: 
a device which is provided to passengers for performing an entry operation of a call request command (Figs. 1-5 and paragraphs and [0051]-[0056]); 
wherein the elevator call request device further comprises: 
a statistical analysis module configured to count the number of entry operations that have been performed by time so as to obtain historical operation statistics (Figs. 1-5 and paragraphs [0013], [0015], [0024]-[0035], [0046]-[0047] and [0053]).
However, Saraswat fails to expressly teach (1) the usage of a touch display and (2) dynamically controlling the touch display by time based on the historical operation statistics (enumeration added).  Specifically, Saraswat fails to expressly teach “a touch display screen which is provided to passengers for performing an entry operation of a call request command; wherein the elevator call request device further comprises: a statistical analysis module configured to count the number of entry operations that have been performed by time so as to obtain historical operation statistics; and a display control module configured to dynamically control display parameters of the touch display screen by time based on the historical operation statistics” (emphasis added).
Finschi teaches a known technique (1) using a touch display screen in conjunction with an elevator call request device (Fig. 1 and paragraphs [0004], [0016] and [0033]-[0035]).
Saraswat teaches a base process/product of an elevator call request device which the claimed invention can be seen as an improvement in that the display is a touch display screen.  Finschi teaches a known technique of using a touch display screen in conjunction with an elevator call request device that is comparable to the base process/product.
Finschi’s known technique of using a touch display screen in conjunction with an elevator call request device would have been recognized by one skilled in the art as applicable to the base process/product of Saraswat and the results would have been predictable and resulted in a touch display screen which is provided to passengers for performing an entry operation of a call request command which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Saraswat in view of Finschi teach an elevator call request device comprising a touch display and historical operation statistics.  However, Saraswat in view of Finschi fail to expressly teach (2) dynamically controlling the touch display by time based on the historical operation statistics (enumeration added).
	Varadarajan teaches a known technique dynamically controlling power consumption of a touch display based on historical operation (paragraphs [0040]-[0042], [0058], [0059] and [0071].  Examiner notes at least paragraph [0071] teaches dimming a display to conserve power at different times of the day).
Saraswat in view of Finschi teaches a base process/product of an elevator call request device comprising a touch display and historical operation statistics which the claimed invention can be seen as an improvement in that the device dynamically controls the touch display by time based on the historical operation statistics.  Varadarajan teaches a known technique of dynamically controlling power consumption of a touch display based on historical operation that is comparable to the base process/product.
Varadarajan’s known technique of dynamically controlling power consumption of a touch display based on historical operation would have been recognized by one skilled in the art as applicable to the base process/product of Saraswat in view of Finschi and the results would have been predictable and resulted in dynamically controlling the touch display by time based on the historical operation statistics which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
	With respect to claim 2, Saraswat in view of Finschi and further in view of Varadarajan teach the elevator call request device according to claim 1, discussed above, wherein the display parameters include one or several of brightness, contrast and display color (Varadarajan, paragraph [0071] teaches dimming a display, i.e., brightness).

With respect to claim 3, Saraswat in view of Finschi and further in view of Varadarajan teach the elevator call request device according to claim 1, discussed above, wherein the display control module is further configured to dynamically control display contents of the touch display screen by time based on the historical operation statistics (Varadarajan, paragraph [0071] teaches turning a display on/off.  Examiner notes the claim does not require any specific display content and a reasonably broad interpretation includes default display content and no display content).

With respect to claim 4, Saraswat in view of Finschi and further in view of Varadarajan teach the elevator call request device according to claim 1, discussed above, wherein the historical operation statistics include daily historical operation statistics, and the daily historical operation statistics include daily peak use period and daily trough use period (Saraswat, paragraph [0031]).

With respect to claim 5, Saraswat in view of Finschi and further in view of Varadarajan teach the elevator call request device according to claim 4, discussed above, wherein the display control module is further configured to dynamically control display parameters of the touch display screen by time based on the daily peak use period and daily trough use period (Saraswat, paragraph [0031] teaches peak and trough adjustments; and Varadarajan, paragraphs [0040]-[0042] and [0071] teach changing display parameters to conserve power during usage/idles times, i.e., peak/trough times).

With respect to claim 6, Saraswat in view of Finschi and further in view of Varadarajan teach the elevator call request device according to claim 5, discussed above, wherein the display control module is further configured to control the touch display screen to display at a relatively high brightness during the daily peak use period and at a relatively low brightness during the daily trough use period (Saraswat, paragraphs [0026] and [0031] teach saving energy and peak and trough adjustments; and Varadarajan, paragraphs [0040]-[0042] and [0071] teach changing display parameters.  Examiner notes a default active state reads on a relatively high brightness and a dim or off state read on a relatively low brightness).

With respect to claim 7, Saraswat in view of Finschi and further in view of Varadarajan teach the elevator call request device according to claim 1, discussed above.  However, Saraswat in view of Finschi and further in view of Varadarajan fail to expressly teach wherein the statistical analysis module is further configured to count the number of entry operations that have been performed every day for a period of 0.5-1 hour in cluster so as to obtain daily historical operation statistics (emphasis added) (Varadarajan, paragraph [0058] teaches dividing a 24 hour day into multiple timeslots but is silent on the specific length of a timeslot).
Examiner takes Official Notice that dividing a day into 1 hour time slots is well known in the art.
Saraswat in view of Finschi and further in view of Varadarajan teaches a base process/product of obtaining historical operation statistics and dividing a day into a cluster of time which the claimed invention can be seen as an improvement in that the cluster of time is a period of 0.5-1 hour.  Official Notice teaches a known technique of dividing a day into 1 hour time slots is well known in the art that is comparable to the base process/product.
Official Notice’s known technique of dividing a day into 1 hour time slots is well known in the art would have been recognized by one skilled in the art as applicable to the base process/product of Saraswat in view of Finschi and further in view of Varadarajan and the results would have been predictable and resulted in wherein the statistical analysis module is further configured to count the number of entry operations that have been performed every day for a period of 0.5-1 hour in cluster so as to obtain daily historical operation statistics which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
	With respect to claim 8, Saraswat in view of Finschi and further in view of Varadarajan teach the elevator call request device according to claim 1, discussed above, wherein the statistical analysis module is further configured to periodically make the counting at a predetermined time to update the historical operation statistics (Varadarajan, paragraph [0059]).

With respect to claim 9, Saraswat in view of Finschi and further in view of Varadarajan teach the elevator call request device according to claim 1, discussed above, wherein the call request command includes destination floor information (Finschi, paragraphs [0004], [0016] and [0033]).

With respect to claim 10, Saraswat in view of Finschi and further in view of Varadarajan teach an elevator system, comprising an elevator controller (Saraswat, Figs. 1 and 4 and paragraphs [0031]-[0035] and [0051]-[0057]; and Finschi, Fig. 1 and paragraphs [0033]-[0035]), wherein said elevator system further comprises: 
one or a plurality of elevator call request devices (Saraswat, Figs. 1 and 2 and paragraphs [0051]-[0056]; and Finschi, Fig. 1) according to claim 1 (discussed above); 
wherein the elevator controller is capable of receiving the call request command entered from the elevator call request device (Saraswat, Figs. 1 and 4 and paragraphs [0031]-[0035] and [0051]-[0057]; and Finschi, Fig. 1 and paragraphs [0033]-[0035]).

With respect to claim 11, Saraswat in view of Finschi and further in view of Varadarajan teach the elevator call request device according to claim 10, discussed above, wherein the plurality of elevator call request devices are installed in different landing areas of the elevator system (Finschi, Fig. 1), and the display control modules of each of the elevator call request devices dynamically control the display parameters of the touch display screens by time according to its own historical operation statistics respectively (Saraswat, paragraphs [0026] and [0031] teach saving energy and peak and trough adjustments; and Varadarajan, paragraphs [0040]-[0042] and [0071] teach changing display parameters.  Examiner notes a default active state reads on a relatively high brightness and a dim or off state read on a relatively low brightness.  Examiner further notes each call request device will have its own set of historical operation statistics).

Claim 12, a display control method, corresponds to and is analyzed and rejected for substantially the same reasons as the elevator call request device of Claim 1, discussed above.

The further limitations of claims 13-19 are rejected for substantially the same reasons as claims 2-8, discussed above.

Claim 20, a computer apparatus, corresponds to and is analyzed and rejected for substantially the same reasons as the display control method of Claim 12, discussed above.
Saraswat further teaches a memory, a processor and a computer program stored in the memory and executable on the processor (Fig. 4 and paragraphs [0072] and [0092]).

Claim 21, a computer-readable storage medium, corresponds to and is analyzed and rejected for substantially the same reasons as the display control method of Claim 12, discussed above.
Saraswat further teaches computer-readable storage medium, on which computer programs are stored, wherein the computer programs are executable by a processor (Fig. 4 and paragraphs [0072] and [0092]).


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Scoville et al. (USPN 2018/0127235) and Troesch teach analysis of historical elevator usage;
Giese et al. (USPN 2020/0017333) and Oelke et al. (USPN 2018/0045614) teach the usage of hourly time slots; and
Choi et al. (USPN 2016/0247437) teaches lowering brightness to improve power consumption.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688.  The examiner can normally be reached on M-F 530am-2pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO XAVIER/
Primary Examiner, Art Unit 2623